Latimore v Fuller (2015 NY Slip Op 03082)





Latimore v Fuller


2015 NY Slip Op 03082


Decided on April 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2015

Sweeny, J.P., Renwick, Andrias, DeGrasse, Gische, JJ.


14803 109456/11

[*1] Sonya Whitten Latimore, Plaintiff-Appellant,
vKim E. Fuller, et al., Defendants, Elma Kim, Defendant-Respondent.


Barret & Winn, Amityville (B. Joseph Barrett of counsel), for appellant.
Katten Muchin Rosenman LLP, New York (Dean N. Razavi of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Donna M. Mills, J.), entered April 8, 2013, which, inter alia, granted defendant Elma Kim's motion to dismiss the complaint as against her, and denied plaintiff's motion for jurisdictional discovery, deemed appeal from judgment, same court and Justice, entered May 17, 2013, dismissing the complaint as against said defendant (CPLR 5520[c]), and, so considered, said judgment unanimously affirmed, with costs.
Plaintiff neither established that New York courts may exercise jurisdiction over defendant Kim nor made a sufficient start to warrant jurisdictional discovery, since she failed to show that the few contacts Kim had with New York are substantially related to plaintiff's claims (see CPLR 302[a][1]; Kreutter v McFadden Oil Corp., 71 NY2d 460, 467 [1988]; Peterson v Spartan Indus., 33 NY2d 463, 467 [1974]).
The complaint fails to state a cause of action for fraud since it alleges only that Kim submitted a perjurious affidavit concerning misappropriation of plaintiff's idea for a television series in plaintiff's prior federal action. Allegations of perjury committed in judicial proceedings do not form the basis
of plenary civil actions for damages "except where the perjury is merely a means to the accomplishment of a large fraudulent scheme" (Yalkowsky v Shedler, 94, AD2d 684 [1st Dept 1983], appeal dismissed in part, lv denied in part 60 NY2d 600 [1983], quoting Newin Corp. V Hartford Acc. & Indem. Co., 37 NY2d 211, 217 [1975]). The aiding and abetting fraud cause of [*2]action, which alleges vaguely that Kim helped other defendants "hide the ill gotten gains," is not pleaded with the requisite particularity (see CPLR 3016[b]; Friedman v Anderson, 23 AD3d 163, 166 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2015
CLERK